Title: To James Madison from Anthony Merry, 25 July 1805
From: Merry, Anthony
To: Madison, James


          
            Sir,
            Washington July 25th. 1805
          
          I have the Honor to transmit to you enclosed the Copy of a Protest made by Francis Blair, late Master of the British Ship Golden Grove, stating the particulars of the Capture of that Ship on the 9th. of May last by a Spanish Privateer Schooner called the Atrevido commanded by a Person of the Name of Hooper, said to be an American, that is declared to have sailed from Hampton Road, together with several other vessels, at the same Time that the British Ship put to Sea from thence, the English Captain not Knowing that the Schooner was an Enemy’s armed Vessel from her Guns and Men having been concealed.
          The Circumstance, Sir, of the Privateer having accompanied the British Ship out of the Port being an Infringement of the Rule of Twenty Four Hours, renders the Capture of the latter illegal, and it is upon this Ground that I have the Honor to solicit of the American Government that the necessary Means may be employed to procure the Restitution of the Ship and Cargo, which the Protest states to have been carried into St Augustine.
          In Addition to the Particulars recited in the enclosed Document, the Master of the Golden Grove declared verbally at his Arrival at Philadelphia to his Majesty’s Consul General, who has reported the Case to me, that the Commander of the Privateer attended at the Custom House at Norfolk at the Time he was clearing out his Ship, by which Means he became acquainted with the Time of his intended departure; and it appears by a Report from His Majesty’s Consul at Norfolk that the same Privateer also captured Two other British Vessels that sailed from thence for Bermuda at the same Time, which, although the Particulars of their Seizure have not as yet been ascertained, there is Reason to believe were taken under similar Circumstances, all the British Masters being ignorant, from the Schooner’s Arms being so closely concealed, that an Enemy’s Privateer was lying in Hampton Road.
          The Schooner’s Quality, as such, would seem in Fact to have been generally unknown at Norfolk. I therefore take the Liberty, Sir, of making you acquainted with the daring Imposition which has apparently been practised in this Instance, and of Submitting to you the Propriety of such Means being adopted as in the Wisdom of the American Government may appear to be the most conducive for ascertaining the real Quality of the Vessels that enter the Ports of the United States. I have the Honor to be, with high Consideration and Respect, Sir, your most obedient humble Servant
          
            Ant: Merry.
          
        